 


114 HRES 761 IH: Recognizing the lack of full voting rights in Congress for active duty service members, National Guard members, reservists, veterans, and their families who are District of Columbia residents.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
2d Session
H. RES. 761 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing the lack of full voting rights in Congress for active duty service members, National Guard members, reservists, veterans, and their families who are District of Columbia residents. 
 
 
Whereas on the last Monday of May, our Nation observes Memorial Day, a Federal holiday commemorating the men and women who died in the service of their country; Whereas the service and sacrifice of the active duty service members, National Guard members, reservists, veterans, and their families is unparalleled; 
Whereas the civilian population of the United States has the honor and privilege of being protected by the active duty service members, National Guard members, and reservists; Whereas the active duty service members, National Guard members, reservists, and veterans have risked life and limb to protect the American people and uphold the rights and freedoms of the people of the United States; 
Whereas the active duty service members, National Guard members, reservists, veterans, and their families who are District of Columbia residents make the same sacrifices as those who have full voting rights in Congress; Whereas approximately 30,000 veterans are residents of the District of Columbia and lack full voting rights in Congress; 
Whereas residents of the District of Columbia fought to create the United States, and have served in every war since; Whereas 243 District of Columbia residents were casualties of the Vietnam War, more than 10 States; 
Whereas 547 District of Columbia residents were casualties of the Korean War, more than 8 States; Whereas 635 District of Columbia residents were casualties of World War I, more than 3 States; 
Whereas 3,575 District of Columbia residents were casualties of World War II, more than 4 States; Whereas 192,406 District of Columbia residents have served in the military since World War I; 
Whereas residents of the District of Columbia, including active duty service members, National Guard members, reservists, and veterans are denied full voting representation in the House of Representatives and the Senate; and Whereas Congress should pass H.R. 317, the New Columbia Admission Act, which would grant full and equal voting representation and control over local affairs to the residents of the District of Columbia by making it the 51st State: Now, therefore, be it 
 
That the House of Representatives recognizes the lack of full voting rights in Congress for active duty service members, National Guard members, reservists, veterans, and their families who are District of Columbia residents.  